Digitally signed by
                          Illinois Official Reports                       Reporter of Decisions
                                                                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                                 Appellate Court                          Date: 2017.07.19
                                                                          12:50:01 -05'00'




                  In re Marriage of Haleas, 2017 IL App (2d) 160799



Appellate Court      In re MARRIAGE OF PETER J. HALEAS, Petitioner-Appellee, and
Caption              FANEE HALEAS, Respondent-Appellant.



District & No.       Second District
                     Docket No. 2-16-0799



Filed                April 13, 2017



Decision Under       Appeal from the Circuit Court of Du Page County, No. 14-D-504; the
Review               Hon. Karen M. Wilson, Judge, presiding.



Judgment             Affirmed.


Counsel on           Tracy Brdar Demaj and Steven M. Laduzinsky, of Laduzinsky &
Appeal               Associates, P.C., of Chicago, for appellant.

                     Nicholas R. Galasso and Nicholas J. Galasso, of Galasso, P.C., of
                     Wheaton, for appellee.



Panel                JUSTICE JORGENSEN delivered the judgment of the court, with
                     opinion.
                     Justices Schostok and Spence concurred in the judgment and opinion.
                                                  OPINION

¶1       On March 14, 2014, petitioner, Peter J. Haleas, filed a petition for dissolution of his
     marriage to respondent, Fanee Haleas. Ultimately, the parties agreed to resolve their property
     and maintenance issues through binding arbitration. On August 9, 2016, the trial court
     confirmed the arbitration award, and on August 24, 2016, it entered a final judgment for
     dissolution of the marriage, incorporating the award. Respondent appeals, arguing that the
     arbitrator erred in finding that certain business interests were petitioner’s nonmarital property
     and in determining the amount and duration of maintenance. For the following reasons, we
     affirm.

¶2                                        I. BACKGROUND
¶3       Petitioner (age 57) is the chairman of Bridgeview Bancorp (Bancorp) and Bridgeview
     Bank Group (BBG). The parties began dating in 2002, shortly after respondent (age 58)
     became employed by BBG as vice president of commercial lending. The parties married on
     July 8, 2006. They both have children from previous marriages, but no children were born to or
     adopted by them during the marriage.
¶4       On March 14, 2014, petitioner petitioned to dissolve the marriage. Respondent filed a
     counter-petition and also a petition for temporary maintenance. On June 5, 2014, the trial court
     ordered petitioner to pay to respondent (1) $7500 monthly in temporary maintenance; (2)
     $10,000 for travel expenses; (3) all expenses related to the marital residence; and (4) other
     personal expenses, such as health insurance, medical bills, and car payments. At that time,
     respondent remained employed by BBG, earning more than $100,000 annually. In addition,
     respondent received from BBG health insurance benefits and payment for various monthly
     expenditures. However, on May 28, 2015, BBG terminated respondent’s employment.
     Respondent thereafter petitioned the trial court for emergency relief, and on September 21,
     2015, the court ordered petitioner to pay respondent an additional $5000 monthly, for a total of
     $12,500 in monthly maintenance.
¶5       Prior to trial, the parties decided to submit certain issues to arbitration. According to
     respondent, “[o]n or about January 11, 2016, the parties entered into a Mediation/Arbitration
     Agreement pursuant to the Illinois Uniform Arbitration Act [(Arbitration Act)], 710 ILCS 5/1
     [et seq. (West 2014)].” Petitioner agrees that, “[i]n lieu of trial, the parties agreed to engage in
     binding arbitration, which was expressly subject to the [Arbitration Act].” The parties’
     agreement has apparently not been included in the record on appeal.1 The trial court later
     reported, however, that the parties had agreed to binding arbitration with respect to their
     property and maintenance issues, and the parties do not dispute that representation.
¶6       Thus, the matter proceeded to arbitration before the “Honorable Michele F. Lowrance
     (Ret.)” of JAMS arbitration. Both parties were represented by counsel. After five days of
     hearing and the presentation of “a substantial amount of evidence and testimony,” on June 20,

         1
          To the extent that the agreement is relevant to resolving the issues on appeal, its absence is
     construed against respondent. In re Edgar C., 2014 IL App (1st) 141703, ¶ 82 (“[i]t is the appellant’s
     burden to provide this court with a sufficient record to grant the relief he [or she] requests on the claims
     that he [or she] raises,” and if he or she “fails to do so, we will resolve all doubts arising from
     incompleteness against the appellant”).

                                                      -2-
       2016, the arbitrator issued a 70-page decision. In the decision, the arbitrator expressed that the
       arbitration was conducted pursuant to Illinois law and, specifically, that the Illinois Marriage
       and Dissolution of Marriage Act (Marriage Act) (750 ILCS 5/101 et seq. (West 2014)) applied
       to the issues arbitrated.
¶7         The arbitrator commenced her analysis by noting that she found “greatly concerning”
       instances where respondent “presented a distortion of the facts” and that, although respondent
       had proffered “elaborate arguments,” respondent failed to substantiate her claims with
       evidence. Before making written findings, the arbitrator explained:
                    “The factual findings that follow are necessary to the [a]ward. They are derived
                from the admissions in the pleadings and the testimony and evidentiary exhibits
                presented at the hearing. To the extent that these findings differ from any party’s
                positions, that is the result of determinations by the [a]rbitrator as to the credibility and
                relevance, burden of proof considerations, legal principles, and the weigh[ ]ing of the
                evidence, both oral and written.”
¶8         As relevant to the issues respondent raises on appeal, the arbitrator rejected respondent’s
       arguments concerning petitioner’s income, noting that not all of the deposits into petitioner’s
       accounts constituted “income” under the Marriage Act. The arbitrator found that petitioner had
       obtained from various financial institutions bona fide loans and that, given that he must repay
       them, the loans did not enhance petitioner’s wealth. The arbitrator found that petitioner’s
       income in 2016 totaled $325,000. Further, the arbitrator found that specific business interests
       were nonmarital property and that some of those interests were entirely encumbered and
       pledged as collateral for “substantial amounts of debt to the State Bank of Texas” (i.e., an
       $8,864,335 debt).
¶9         As relevant to the maintenance award, the arbitrator found that respondent had received
       both bachelor’s and graduate degrees and had been employed in the banking industry from
       1986 through May 2015; in that period, respondent earned more than $100,000 annually. The
       arbitrator found that respondent had intentionally not filed for unemployment benefits.
       Further, the arbitrator found that respondent had submitted to the arbitrator multiple copies of
       identical job submissions, in an attempt to misrepresent her efforts to seek new employment,
       and that respondent had not made a good-faith effort to secure new employment. The arbitrator
       noted that, since the commencement of the dissolution proceedings, respondent had received
       from petitioner monthly maintenance in the amount of $7500 (from June 2014 to September
       2015) and $12,500 (from September 2015 through the arbitration). Moreover, the arbitrator
       found that respondent’s claims of health problems were unsupported by any evidence and, as
       presented, did not impede her ability to work.
¶ 10       Thereafter, however, the arbitrator applied the 14 factors delineated in section 504(a) of the
       Marriage Act (750 ILCS 5/504(a) (West Supp. 2015)) and found that maintenance to
       respondent remained warranted. Moreover, the arbitrator rejected petitioner’s argument that,
       to determine the amount of the maintenance award, she must apply the guideline mathematical
       formula under section 504 of the Marriage Act, noting that the formula did not apply to a case
       such as this, where the parties’ combined gross income exceeds $250,000. Further, the
       arbitrator rejected petitioner’s request for a $196,390 credit for maintenance already paid,
       although she noted that the amount of maintenance already paid was a factor she considered in
       assessing the future maintenance award.


                                                     -3-
¶ 11       The arbitrator found that it would be impossible for either party to maintain the standard of
       living that they had enjoyed in the early years of their marriage. Further, the arbitrator found
       applicable to the maintenance determination section 504(b-4.5) of the Marriage Act, which
       provides that fixed-term “permanent termination” maintenance may be ordered when a
       marriage lasted less than 10 years,2 and that the marriage here lasted seven years and eight
       months.3 750 ILCS 5/504(b-4.5) (West 2014). The arbitrator ordered, pursuant to section
       504(b-4.5), fixed-term, permanent-termination maintenance for 37 months as follows: (1)
       $7000 monthly from July 2016 through June 2017, (2) $6000 monthly from July 2017 through
       June 2018, (3) $5000 monthly from July 2018 through June 2019, and (4) $5000 in July 2019.
       In addition, petitioner was ordered to pay to respondent 20% of any employment bonus he
       received in 2016 and 10% of any such bonus in 2017. Further, petitioner was ordered to pay
       $82,315.50 of respondent’s legal fees. In addition to the maintenance, respondent was awarded
       jewelry gifted to her by petitioner, with an estimated value of $682,289; her bank accounts;
       50% of the marital household furnishings; 75% of the equity from the sale of the parties’
       Hinsdale residence; a BMW automobile (subject to a $13,000 lien); and $7944.99,
       representing the marital portion of a reimbursement to a 401(k) retirement account.
       Respondent was ordered to reimburse petitioner for half of the arbitration fees ($14,432.50)
       and to pay $27,438.50 of her own legal fees, and she remained responsible for any other
       personal debts.
¶ 12       Petitioner was awarded his nonmarital personal property and nonmarital business interests
       in Bancorp, BBG, and two other business ventures. He was awarded 6657 shares of nonmarital
       Bancorp stock (again, with the arbitrator having noted that petitioner’s interests in certain
       ventures were entirely encumbered and pledged as collateral for debt owed to the State Bank of
       Texas in the amount of $8,864,335, for which petitioner remained solely responsible). In
       addition, petitioner remained responsible for repaying certain loans and for any other personal
       debts.
¶ 13       Petitioner moved the trial court to confirm the arbitration award. Respondent filed a
       response. She requested that the court not confirm the award with respect to the arbitrator’s
       finding that petitioner’s interest in a certain company was nonmarital and with respect to the
       terms of the maintenance award, which she claimed was unconscionable because, in part, it
       had a permanent termination date. She acknowledged, however, that the Marriage Act
       provides for such an award.
¶ 14       On August 9, 2016, the trial court confirmed the award, finding first that “the parties
       agreed to and did enter into binding arbitration.” The court stated that it had “reviewed the
       arbitration award and does not find the arbitration award unconscionable, and the arbitration

           2
             The relevant section of the Marriage Act provides:
               “Fixed-term maintenance in marriages of less than 10 years. If a court grants maintenance for a
           fixed period under subsection (a) of this Section at the conclusion of a case commenced before the
           tenth anniversary of the marriage, the court may also designate the termination of the period during
           which this maintenance is to be paid as a ‘permanent termination’. The effect of this designation is
           that maintenance is barred after the ending date of the period during which maintenance is to be
           paid.” 750 ILCS 5/504(b-4.5) (West 2014).
           3
             The arbitrator rejected respondent’s argument that the marriage’s duration was more than 10 years
       because the parties cohabitated before they were married.

                                                      -4-
       award will be confirmed.” On August 24, 2016, the trial court entered a final dissolution
       judgment, incorporating the arbitration award. Respondent appeals.

¶ 15                                            II. ANALYSIS
¶ 16       On appeal, respondent argues that the arbitrator erred in finding that petitioner’s purchase
       of a business interest was nonmarital and that petitioner should be estopped from raising
       certain arguments concerning that purchase. Further, respondent argues that the arbitrator
       erred in calculating petitioner’s income for maintenance purposes, specifically in finding that
       funds he received were loans, not income, and in failing to include as income certain monetary
       benefits petitioner receives as part of his employment. Finally, respondent argues that the
       arbitrator erred in setting a permanent termination date and decreasing amounts for the
       maintenance award. In her prayer for relief, respondent asks that we find that the business
       interest is marital property, find that the maintenance award constitutes an abuse of discretion,
       and reverse the dissolution judgment, which incorporates the arbitration award, and remand for
       further proceedings.
¶ 17       Petitioner argues that respondent has failed to assert valid grounds for either vacating or
       modifying the arbitration award. He notes that there is no dispute that the parties voluntarily
       agreed to binding arbitration pursuant to the Arbitration Act. Petitioner argues that the
       Arbitration Act provides for extremely limited review of awards and specifically delineates the
       circumstances under which awards may be vacated or modified on review. Petitioner argues
       that respondent has not argued, let alone established, that any of those circumstances exist
       here, and thus, he contends that the award and the dissolution judgment must be affirmed. We
       agree.
¶ 18       It is well settled that the Arbitration Act provides for very limited judicial review. The
       settlement of a dispute by arbitration is encouraged, and accordingly, judicial review of an
       arbitration award is far more restricted than appellate review of a trial court’s decision. Spencer
       v. The Ryland Group, Inc., 372 Ill. App. 3d 200, 203 (2007). Indeed, “the scope of judicial
       review of an arbitration award is nothing like the scope of an appellate court’s review of a trial
       court’s decision.” (Emphasis added.) Hawrelak v. Marine Bank, Springfield, 316 Ill. App. 3d
175, 178 (2000). There exists a presumption that the arbitrator did not exceed his or her
       authority, and the award will be construed, wherever possible, so as to uphold its validity.
       Herricane Graphics, Inc. v. Blinderman Construction Co., 354 Ill. App. 3d 151, 155 (2004). In
       fact, a court cannot overturn an award even if (1) it is illogical or inconsistent, (2) the arbitrator
       made errors of judgment or mistakes of law, or (3) the court would have reached a different
       result. Id. An award containing gross mistakes of law or gross mistakes of fact may be set
       aside, but only if such a gross mistake is evident on the face of the award itself (not merely
       within the arbitrator’s opinion). Beatty v. The Doctors’ Co., 374 Ill. App. 3d 558, 563 (2007).
       A gross mistake is one that is so serious that a reviewing court may presume that, had the
       arbitrator been apprised of his or her mistake, he or she would have ruled differently. Sloan
       Electric v. Professional Realty & Development Corp., 353 Ill. App. 3d 614, 621 (2004).
¶ 19       This limited review of arbitration awards, as established by the Arbitration Act, embodies a
       legislative policy favoring enforcement of arbitration agreements. See GPS USA, Inc. v.
       Performance Powdercoating, 2015 IL App (2d) 131190, ¶¶ 17-18. Moreover, “ ‘[l]imited
       judicial review of arbitration awards fosters the long-accepted and encouraged principle that
       an arbitration award should be the end, not the beginning of litigation.’ ” Id. ¶ 18 (quoting First

                                                     -5-
       Health Group Corp. v. Ruddick, 393 Ill. App. 3d 40, 48 (2009)). “The point of arbitration is to
       provide a quick and economical alternative to litigation, not to add yet another round before
       entering the [circuit] and appellate courts.” (Internal quotation marks omitted.) Id. Further,
       when parties agree to submit a dispute to binding arbitration, they bargain for finality. Id. The
       parties agree to have their dispute settled by an arbitrator, and therefore, it is the arbitrator’s
       view that they agree to accept. See Herricane Graphics, 354 Ill. App. 3d at 155. In other
       words, the parties choose how their dispute is to be decided, and judicial modification of an
       arbitrator’s award deprives the parties of that choice. Hawrelak, 316 Ill. App. 3d at 178.
¶ 20       The party challenging an arbitration award bears the burden of establishing, by clear and
       convincing evidence, that the award was improper. Herricane Graphics, 354 Ill. App. 3d at
       156. Under section 12 of the Arbitration Act, the court shall vacate the award only if (1) the
       award was “procured by corruption, fraud or other undue means”; (2) there was evident bias on
       the part of the arbitrator; (3) the arbitrator exceeded his or her authority; (4) the arbitrator failed
       to consider relevant evidence or refused to allow a reasonable request for a continuance; or (5)
       there was no agreement to arbitrate. 710 ILCS 5/12(a) (West 2014). Under section 13 of the
       Arbitration Act, the court shall modify or correct the award only if (1) there is an evident
       miscalculation of figures or an evident mistake in the description of any person or thing
       referred to in the award; (2) the arbitrator made a decision on a matter not submitted to him or
       her, and the award can be corrected without affecting the merits of the decision on the matters
       submitted; or (3) the award is imperfect in a matter of form not affecting the merits of the
       controversy. 710 ILCS 5/13(a) (West 2014).
¶ 21       Before ruling, the trial court here reviewed the written arguments but did not hear
       testimony on the motion to confirm the award. As such, our review of the trial court’s decision
       to confirm is de novo. See GPS USA, 2015 IL App (2d) 131190, ¶ 20. We must, therefore,
       decide whether the court properly confirmed the award or whether respondent established by
       clear and convincing evidence that the award should be vacated or modified under section 12
       or 13 of the Arbitration Act.
¶ 22       Clearly, the trial court properly confirmed the award. Respondent did not, in her arguments
       before the trial court, assert that factors under section 12 or 13 of the Arbitration Act required
       vacating or modifying the award. Similarly, respondent makes no such argument on appeal.
       She does not frame her challenges on appeal within the framework of the Arbitration Act and
       the well-established law concerning our limited review of arbitration awards. Rather, and
       almost as if an arbitration under the Arbitration Act did not even occur, respondent asserts that
       a “trial court’s” classification of property as marital or nonmarital is reviewed under the
       manifest-weight-of-the-evidence standard, the propriety of a maintenance award is reviewed
       under the abuse-of-discretion standard, and whether an item constitutes “income” under the
       Marriage Act is a question of law reviewed de novo. As respondent does not assert that the
       award should be vacated or modified under section 12 or 13 of the Arbitration Act or assert that
       a gross mistake of law or fact, evident on the face of the award, exists, her arguments are
       simply beyond the purview of our judicial review of the arbitration award. Again, we may not
       modify an arbitration award upon a request to, in effect, reconsider the merits of the case. See
       Kalish v. Illinois Education Ass’n, 166 Ill. App. 3d 406, 410 (1988).
¶ 23       In her reply brief, respondent attempts to distinguish this case from the aforementioned
       well-established authority. Essentially, respondent raises three arguments to suggest that our
       review here is not limited by sections 12 and 13 of the Arbitration Act. First, respondent points

                                                      -6-
       out that, in 2011, the Arbitration Act was amended to provide that “arbitrators shall decide the
       dispute in accordance with any rules of law chosen by the parties as applicable to the substance
       of the dispute” or, if the parties make no such designation, “by the conflict of law rules that
       they consider applicable.” 710 ILCS 5/8(c)(i), (ii) (West 2012); see Pub. Act 96-1476, § 5 (eff.
       Jan. 1, 2011). Respondent offers no argument or authority to suggest that this amendment
       somehow alters the limited scope of review provided by the Arbitration Act, and therefore, her
       argument is forfeited. See Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016). Moreover, we note that,
       since the amendment, courts have not departed from established precedent that limits the scope
       of judicial review of arbitration awards. See, e.g., Advocate Financial Group v. Poulos, 2014
IL App (2d) 130670, ¶¶ 49-50. Finally, we see no relevance of the amendment to respondent’s
       appellate arguments. There appears to be no dispute that the parties agreed to the application of
       Illinois law, and there is no dispute that the arbitrator applied Illinois law. Respondent simply
       disagrees with the result.
¶ 24        Second, respondent asserts that our review of the award is not limited because section 18 of
       the Arbitration Act provides that “[a]ppeals may be taken in the same manner, upon the same
       terms, and with like effect as in civil cases.” 710 ILCS 5/18 (West 2014). Again, respondent
       offers no argument or authority to suggest that section 18 somehow alters the limited scope of
       review explicitly provided by the Arbitration Act, and therefore, her argument is forfeited. See
       Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016). Moreover, again, we fail to see section 18’s relevance
       here. This section, in general, appears to simply mean that an appellate court has jurisdiction to
       consider an appeal of a trial court’s judgment confirming, vacating, or modifying an arbitration
       award, filed within 30 days of the judgment, the same as in other civil cases. See, e.g., Glover
       v. Fitch, 2015 IL App (1st) 130827, ¶ 22. Here, there is no dispute that the trial court’s orders
       confirming the arbitration award and entering the dissolution judgment incorporating that
       award are appealable. The issue, rather, is whether limited review applies. We have found no
       authority to suggest that section 18 affects precedent limiting the scope of review of arbitration
       awards. Indeed, were we to accept respondent’s suggestion that section 18 somehow alters the
       scope of review, sections 12 and 13 of the Arbitration Act would be rendered meaningless.
¶ 25        Third, respondent points out that this arbitration did not concern a breach of contract or a
       collective bargaining agreement. Rather, it concerned a dissolution of marriage, a matter of
       public policy, and the proceedings commenced and ended in the trial court, with the trial court
       ruling substantively on other issues. Respondent cites case law establishing that an arbitration
       award may be vacated for violating public policy, that the dissolution of a marriage implicates
       public policy, and that dissolution and maintenance issues are appealable. However,
       respondent cites no authority to support her suggestion that limited judicial review of
       arbitration awards is not applicable to awards involving property and maintenance issues, nor
       does she argue that an award resolving property and maintenance issues violates public policy.
       Therefore, the argument is forfeited. See Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016). Forfeiture
       aside, we note that we have found no authority to support respondent’s claim that the
       voluminous precedent establishing limited review of arbitration awards does not apply when
       the parties agreed to arbitrate property and maintenance issues. Moreover, we see no import
       whatsoever to the fact that the trial court here ruled on other issues pertaining to the divorce
       and then entered the dissolution judgment after confirming the arbitration award. Indeed, the
       Arbitration Act provides that, upon receipt of an arbitration award and upon application of a
       party, the court “shall confirm an award” (unless section 12 or 13 is at issue). 710 ILCS 5/11


                                                    -7-
       (West 2014). It is, therefore, unclear why the trial court’s involvement in the process of
       confirming the award, as prescribed by the Arbitration Act, coupled with its authority to decide
       and enter judgment upon issues the parties did not agree to arbitrate, would somehow affect
       our review of the award and the trial court’s decision to confirm it. Further, we reject any
       suggestion by respondent that she is actually asking us to review the dissolution judgment, as
       opposed to the arbitration award, and that the distinction somehow modifies the scope of our
       review. Although respondent could, theoretically, have appealed other trial court orders that
       concern matters not arbitrated, in reality, the issues respondent raises on appeal concern no
       substantive rulings by the trial court other than the trial court’s confirmation of the arbitration
       award and the alleged errors in the arbitrator’s findings.
¶ 26       Finally, that dissolution-of-marriage issues can implicate public policy does not
       necessarily affect judicial review of arbitration awards concerning the issues raised here. This
       case does not involve child custody or support issues, where the law severely limits, on public
       policy grounds, the ability to privately contract away or limit rights. See, e.g., In re Marriage
       of Best, 387 Ill. App. 3d 948, 951 (2009). Moreover, any arbitration award, regardless of the
       nature of the underlying issues, may be vacated if it violates public policy. See, e.g., Equity
       Insurance Managers of Illinois, LLC v. McNichols, 324 Ill. App. 3d 830, 835 (2001) (“An
       award may be set aside if it violates some explicit public policy. Illinois public policy is found
       in its constitution, statutes, and judicial decisions.”). However, here, respondent does not
       explicitly argue that the arbitration award violates public policy;4 the closest she comes is to
       challenge the duration and amount of maintenance. However, as respondent conceded below,
       the Marriage Act clearly allows for a fixed-term permanent-termination maintenance award
       where a marriage lasted less than 10 years (750 ILCS 5/504(b-4.5) (West 2014)). Thus, as the
       basis for the type of award respondent received derives from the statute itself, no clear
       violation of public policy is apparent in the award. As such, respondent’s challenge is simply to
       the arbitrator’s findings that supported the duration and amount of the award, which, again, are
       beyond the scope of our review. (We note, however, that respondent is highly educated, has
       vast banking experience, was paid relatively large sums of maintenance during the pendency
       of the dissolution proceedings, and will continue to receive significant maintenance for three
       more years. Moreover, the arbitrator rejected as unsupported respondent’s claims that she had
       made bona fide efforts to obtain new employment and had health concerns that impacted her
       ability to work. For many reasons, this case is a far cry from Warren v. Warren, 169 Ill. App.
3d 226, 231-32 (1988), cited in respondent’s reply brief, where a waiver of maintenance was
       found unenforceable as against public policy because the agreement provided no financial
       settlement whatsoever to the wife.)
¶ 27       In sum, respondent fails to assert any valid grounds under section 12 or 13 of the
       Arbitration Act to vacate or modify the arbitration award that was confirmed and incorporated
       into the dissolution judgment. Her arguments challenging the arbitrator’s findings are,
       therefore, beyond the purview of our limited review of arbitration awards. Respondent fails to
           4
            In order to vacate an award under the “public policy exception,” we would be required to
       undertake a two-step analysis: (1) to inquire whether a well-defined and dominant public policy can be
       identified and, if so, (2) to determine whether the arbitrator’s award violated the public policy. E.g.,
       Chicago Fire Fighters Union Local No. 2 v. City of Chicago, 315 Ill. App. 3d 1183, 1191 (2000). As
       mentioned, to ascertain the existence of a public policy, we look to our constitution, statutes, and
       relevant judicial opinions. Id. Again, respondent does not ask us to undertake this analysis.

                                                      -8-
       present any authority supporting her suggestion that judicial review of arbitration awards that
       concern property or maintenance differs from the limited judicial review, supported by
       established precedent, of other arbitration awards. As such, we have no basis to conclude that
       the trial court erred in confirming the arbitration award and entering the judgment
       incorporating the award.

¶ 28                                     III. CONCLUSION
¶ 29      The judgment of the circuit court of Du Page County is affirmed.

¶ 30      Affirmed.




                                                  -9-